The claim of the trustee, that the plaintiffs' judgments should be vacated and that he should be allowed an opportunity to contest the plaintiffs' claims in the several suits, because the defendants had a good and valid defence to the actions which was not in fact adjudicated, was a proper subject for investigation in the superior court; but it presents no question of law for determination in this court. Warner Bank v. Clement,58 N.H. 533; Clough v. Moore, 63 N.H. 111; Reed v. Prescott, 70 N.H. 88. Upon that claim no evidence was presented; and the sole contention of the trustee apparently was that the plaintiffs' attachments and levies were rendered invalid by the bankruptcy proceedings, and that the defendants' title to the real estate in question passed to him by operation of law as of the date of the decree in bankruptcy. If this position is sound, there is no occasion for vacating the judgments and declaring void the levies thereon. *Page 386 
Morse v. Davis, 24 N.H. 159, 162. If his title is superior to that acquired by the attachments and the subsequent levies, he has not been deprived of it by the prosecution of the plaintiffs' suits to which he was not a party. In this view, since the rights of third parties have not intervened, he has suffered no harm by the rendition of the judgments in those suits, and justice does not require the granting of his motion. He has an ample remedy by a real action for the possession of the land, where the question of title can be conveniently tried.
Exception overruled.
All concurred.